United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3570
                                   ___________

Edward Maguire,                         *
                                        *
            Petitioner - Appellant,     *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of South Dakota.
United States of America,               *
                                        * [UNPUBLISHED]
            Respondent - Appellee.      *
                                   ___________

                             Submitted: April 20, 2006
                                Filed: April 25, 2006
                                 ___________

Before LOKEN, Chief Judge, BOWMAN and BYE, Circuit Judges.
                             ___________

PER CURIAM.

       Edward Maguire filed a 28 U.S.C. § 2255 motion, arguing, among other things,
his plea of guilty to the threatened use of a weapon of mass destruction – anthrax –
was not knowingly, intelligently, or voluntarily entered. Maguire also argued trial
counsel was ineffective because he pressured Maguire into accepting a plea agreement
despite Maguire's desire to proceed to trial, and counsel failed to pursue available
defenses. The district court1 denied Maguire's motion but issued a certificate of
appealability on these issues.

      We have reviewed the district court's denial of Maguire's § 2255 motion de
novo, United States v. Craycraft, 167 F.3d 451, 454 (8th Cir. 1999), and, because an
extended discussion of his claims would serve no useful precedential purpose, we
affirm without further discussion. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable Marshall
P. Young, United States Magistrate Judge for the District of South Dakota.

                                         -2-